PER CURIAM.
This cause was transferred to the Supreme Court of Florida by an order dated April 25, 1961. The Supreme Court’s decision was rendered on July 14, 1961, re-transferring the cause to this court.
We have considered the petition for certiorari and opinion of the Supreme Court of Florida in connection with the jurisdictional question involved and herewith adopt as the opinion and judgment of this court the opinion and judgment of the Supreme Court of Florida rendered July 14, 1961, 132 So.2d 3.
Accordingly, the petition for certiorari is granted and the questioned order of the circuit court is quashed. It is so ordered.